Citation Nr: 0216451	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain with muscle spasm and loss of motion.

2.  Entitlement to a compensable evaluation for acne vulgaris 
of the face and sternum.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, in pertinent part, denied 
a compensable evaluation for acne vulgaris of the face and 
sternum and denied an evaluation in excess of 10 percent for 
chronic low back strain with muscle spasm and loss of motion.  
The veteran appealed to the BVA for higher ratings, and by a 
decision of April 23, 2001, the Board granted a 20 percent 
rating for the veteran's low back disability and denied a 
compensable rating for acne vulgaris of the face and sternum.  
The veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran, by Order dated March 15, 2002, 
vacated and remanded that part of the Board's April 2001 
decision that denied an increased rating in excess of 20 
percent for the veteran's low back disability and denied a 
compensable rating for acne vulgaris of the face and sternum.

Evidence pertinent to the issues on appeal was received at 
the Board in August 2002.  The veteran has waived initial RO 
consideration of this evidence.  It is noted that the 
regulation requiring that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of a Supplemental Statement of 
the Case, unless this procedural right was waived in writing 
or at a hearing, has been amended, and the waiver provision 
has been eliminated.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by loss 
of lateral motion with osteoarthritic changes, narrowing of 
disc spacing, and marked limitation of flexion.

2.  The veteran's acne vulgaris is manifested by constant 
itching with exfoliation and exudation; the condition has not 
been described as exceptionally repugnant.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating 
for chronic low back strain with muscle spasm and loss of 
motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5295 (2002).

2.  The criteria for a 30 percent rating for acne vulgaris of 
the face and sternum have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the 
veteran in this case has been notified of all regulations 
pertinent to increased rating claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant VA and private medical records, 
including VA examinations that have assessed the severity of 
his service-connected disabilities.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims, and the veteran has been notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

In written argument received in November 2002, the veteran's 
representative has contended that the veteran's low back and 
acne vulgaris disabilities should be rated as 40 and 30 
percent disabling, respectively.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Low Back

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating (the highest 
rating under Diagnostic Code 5295) requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is warranted where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

After reviewing the evidence, including the recently 
submitted (August 2002) letter from the veteran's private 
physician, the Board finds that the veteran's low back 
disability more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5295.  The record 
reveals that the veteran has loss of lateral motion 
(September 2000 examination revealed left and right lateral 
flexion limited to 20 degrees as ) with osteoarthritic 
changes, and September 2000 X-rays revealed narrowing of disc 
spacing.  The Board acknowledges that the July 1999 VA 
examination indicated that the veteran's back had forward 
flexion to 85 degrees.  However, the September 2000 
examination revealed forward flexion to only 35 degrees, and 
the veteran's private physician's August 2002 letter 
specifically noted that veteran's back had significant 
limitation of range of motion and function, manifested by 
weakness, pain, and fatigue.  In reviewing the veteran's back 
disorder for limitation of range of motion as well as the 
functional impairment which may be attributed to the 
associated pain and weakness, see 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that the evidence shows that the veteran 
essentially has marked limitation of motion in the lumbar 
spine.  The Board further observes that examiners have 
consistently reported that the veteran experienced pain 
during range of motion testing.  In short, while there does 
not appear to be evidence of a positive Goldthwaite's sign, 
the Board views the record as a whole as leading to the 
conclusion that the veteran's low back disability picture 
more nearly approximates the criteria for a 40 percent rating 
under Diagnostic Code 5295 and entitlement to that rating is 
established.  38 C.F.R. § 4.7.

Degenerative disc disease has been found on MRI studies, and 
weakness and instability of the lower extremities has been 
noted.  No examiner has found or diagnosed pronounced, 
persistent neurological symptoms associated with the 
veteran's low back disability, such as sciatic neuropathy or 
absent ankle jerk.  After comparing the evidence to the 
diagnostic criteria set forth under Diagnostic Code 5293, the 
Board finds that the preponderance of the evidence is against 
entitlement to a 60 percent rating under Diagnostic Code 
5293.

II.  Acne Vulgaris

The veteran's acne vulgaris is rated based on the criteria 
assigned for eczema (Diagnostic Code 7806).  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent disability 
rating.  If the exudation or itching is constant and there 
are extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned.  To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation or exceptional repugnance 
must be shown.  Diagnostic Code 7806.

In an August 2002 letter, the veteran's private physician has 
indicated that the veteran's chronic acne vulgaris is 
manifested by consistent, severe pruritus and some 
exfoliation and exudation over the facial area.  The record 
demonstrates that the veteran is under constant treatment for 
his acne disability.  Based on the evidence of record, 
including the fact that the veteran's skin disorder is 
manifested by constant itching, the record as a whole leads 
to the finding that the veteran's skin disorder more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 7806, and entitlement to that rating is 
established.  38 C.F.R. § 4.7.

In this case, systemic or nervous manifestations of the skin 
disability have not been shown, and the condition has not 
been described as exceptionally repugnant.  In this regard, 
the Board notes that the veteran's private physician has 
indicated that the veteran's skin disorder is indicative of 
only a "minimal anatomical abnormality" and that the 
exfoliation and exudation was only "over 6% of the facial 
area."  Therefore, a rating in excess of 30 percent may not 
be assigned.

While noting that the rating criteria for both the skin and 
intervertebral disc syndrome have changed during the course 
of the appeal, in light of the veteran's request that he be 
assigned specific disability evaluations (40 percent for the 
low back, and 30 percent for the acne), there is no prejudice 
to the veteran by the Board proceeding with appellate review 
without addressing the new changes in more detail at this 
time.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's low back disability more 
nearly approximates the criteria for a 40 percent rating and 
the veteran's skin disorder more nearly approximates the 
criteria for a 30 percent rating.  As the preponderance of 
the evidence is against higher ratings, the benefit-of-the-
doubt doctrine does not apply, and higher ratings than those 
assigned herein must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's low back and skin disabilities, alone, 
have resulted in a marked interference with his employment or 
necessitated frequent hospitalizations.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 40 percent for chronic low back strain with 
muscle spasm and loss of motion is granted.

A rating of 30 percent for acne vulgaris of the face and 
sternum is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

